Per Curiam.
The order appealed from provides “that a peremptory writ of mandamus be issued, * * * directed to the counsel to the corporation, requiring him to take charge of and conduct * * * any and all proceedings that may be authorized by law for the appointment of three disinterested persons * * * as commissioners of appraisal to ascertain and appraise the compensation to be made to the owners” of property to be taken adjacent to the Washington bridge over the Harlem river, pursuant to chapter 249 of the Laws of 1890. The sole question presented upon this appeal is as to the constitutionality of the act. Hpon the former appeal this was directly passed upon by the general term of this court, Mr. Justice Daniels having written an opinion which was concurred in by all the judges. In re Lorillard, (Sup.) 13 N. Y. Supp. 83. The conclusion reached, which was favorable to the constitutionality of the act, is a controlling and binding authority upon us. The order appealed from should therefore be affirmed, with $10 costs and disbursements.